Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-14-00559-CR

                            Carmelina Ornelas VALENZUELA,
                                        Appellant

                                              v.

                                   The STATE of Texas,
                                         Appellee

                  From the 198th Judicial District Court, Kerr County, Texas
                                  Trial Court No. B10726
                        Honorable M. Rex Emerson, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. Counsel’s motion to withdraw is GRANTED.

       SIGNED April 8, 2015.


                                               _____________________________
                                               Rebeca C. Martinez, Justice